Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) submitted on 07/09/2019 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) has/have been considered.  
 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
Claim 10 “a stop surface 25 by which the bearing location 8 is fixed in the housing 14”
 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Specification
The abstract of the disclosure is objected to because the abstract may not include other parts of the application or materials. Abstract of 07/09/2019 shows information (Fig.3) at the end of the paragraph. Appropriate correction is required. See MPEP 608.01 (b). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 8 recites the housing (14) has guides for the bearing location (8). It is unclear how the guides guide the bearing location. Also, it is unclear how the guides retain the bearing location from moving along the axis of the output shaft (6) in direction toward the drive (2). Appropriate correction is required. 
Claim 10 recites “bearing location (8) has a stop surface (25) by which the bearing location (8) is fixed in the housing (14)”. It is unclear how the stop surface 25 fix the bearing location (8) to the housing (14). Figure 3 show stop surface 25 not attached to the housing 14. Appropriate correction is required. 
Claim 14 depending from claim 12 recites the limitation “the worm” in line 2. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required. 
 Claim(s) that depend(s) from the rejected independent claim(s) 1 is/are rejected. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-10, 12-13, and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 (US 5,794,480; Schonsteiner) in view of D2 (US 9,541,156; Blumenthal et al.) Based on the claim language, limitations have been interpreted as best able. Claim(s) is/are rejected as shown below. 
As to claim 1, D1 discloses a positioning unit for a locking system, a door positioner, or a sliding door drive in a motor vehicle (Figures 1-4), the positioning unit comprising: 
a housing (10) formed of plastic (lacks disclosure), 
a drive (1) arranged in the housing, wherein the drive is a worm drive (2, 3), 
a control element (3) which can be acted upon by the drive (1), and 
a bearing location (4) for the drive which is formed at least partly of plastic (Col.2, L50-51), wherein the bearing location (4) is configured as a separate component relative to the drive (1) and at least part (6) of the drive can be inserted into the bearing location (Figures 1-3.)  
D1 is silent about the material of the housing. D2 teaches an actuator unit for vehicle door locks with housing (8a, 8b) made of plastics (Col.6, L1-4) for ease of manufacturing. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed (AIA ) to include the housing of D1 made of plastic as  taught by D2 since the claimed invention is merely a combination of known elements (such as having plastic housing), and in the combination one of ordinary skill in the art would have recognized that the results of the combination were predictable for secured locking.      

As to claim 3, D1 discloses the positioning unit according to claim 1, wherein the bearing location (4) accommodates an output shaft (6) of the drive (1) at least in part (Figures 1-2.)  

As to claim 4, D1 discloses the positioning unit according to claim 1, wherein the bearing location (4) accommodates a worm (2) of the worm drive (Figures 1-2.)  

As to claim 5, D1 discloses the positioning unit according to claim 1, wherein the bearing location (4) forms an axial stop (5) for the part of the drive (Figure 2.)  
As to claim 6, D1 discloses the positioning unit according to claim 1, wherein the part (6) of the drive (1) can be guided by the bearing location (4) at least in two opposite directions (surfaces of 5 that contact at the top and bottom of 6; Figure 2.)  

As to claim 7, D1 discloses the positioning unit according to claim 1, wherein 2the bearing location (4) can be form-fittingly connected to the housing (10) (Figure 1.)  

As to claim 8, D1 discloses the positioning unit according to claim 1, wherein the housing (10) has guides (8) for the bearing location (4) (Figure 1.)  

As to claim 9, D1 discloses the positioning unit according to claim 1, wherein the bearing location (4) can be fixed by the housing (Figure 1.)   

As to claim 10, D1 discloses the positioning unit according to claim 1, wherein the bearing location (4) has a stop surface (surface of 4 opposite to 17; Figure 2) by which the bearing location is fixed in the housing.

As to claim 12, D1 discloses the positioning unit according to claim 6, wherein the part (6) of the drive (1) can be guided by the bearing location at least in three opposite directions (surfaces of 5 that contact at the top, center, and bottom of 6; Figure 2.)    

As to claim 13, D1 discloses the positioning unit according to claim 8, wherein the guides are configured to enable only a single insertion direction for the bearing location into the housing (Figure 2.)  

As to claim 15, D1 discloses the positioning unit according to claim 1, wherein when the at least 3part (6) of the drive (1) is inserted into the bearing location (4), the at least part of the drive is fixed in a position in which the at least part of the drive is orientated at a right angle relative to the bearing location (Figure 2.)  

As to claim 16, D1 discloses the positioning unit according to claim 1, wherein the housing (10) has an accommodation portion for the bearing location (4) that is integrally formed on the housing Figure 1.)  

As to claim 17, D1 discloses the positioning unit according to claim 1, wherein the bearing location (4) has an undercut that engages the accommodation portion of the housing (the area where 8 attached to 10 has an undercut; Figure 1.)  

As to claim 18, D1 discloses the positioning unit according to claim 1, wherein the bearing location (4) defines a u-shaped opening that receives the at least part of the drive (surface of 5 is U-shaped; Figures 1-2.)  

As to claim 19, D1 discloses the positioning unit according to claim 1, wherein the housing (10) has an undercut that forms a bearing seat for the bearing location (undercut between 8 and 10; Figure 1.)  

As to claim 20, D1 discloses the positioning unit according to claim 1, wherein the housing (10) has an opening and the bearing location is configured to sealingly close the opening (the space between 4 and 3; Figure 1.)

Claim(s) 2, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 (US 5,794,480; Schonsteiner) and D2 (US 9,541,156; Blumenthal et al.) in view of D3 (US 5,988,614; Sturmon.) Based on the claim language, limitations have been interpreted as best able. Claim(s) is/are rejected as shown below. 
As to claim 2, D1 is silent about the type of plastic material of bearing location (4). D3 teaches a wear-resistance polyurethane busing for heavy vehicle (Col.3, L65-67, Col.4, L16, 45-47). The conventional metal-on-metal bushing is replaced with an additional 
  As to claim 11, the combination teaches the positioning unit according to claim 2, wherein the bearing location is formed of polyurethane (Col.3, L65-67, Col.4, L16, 45-47 of D3.)  

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN CUMAR whose telephone number is (571)270-3112. The examiner can normally be reached Monday thru Friday, 8:00 am to 5:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINA FULTON can be reached on 571-272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN CUMAR/Primary Examiner, Art Unit 3675